Title: From George Washington to Lieutenant Colonel John Laurens, 8 August 1778
From: Washington, George
To: Laurens, John


          
            ⟨My dear Sir
            Head Quarters White plains 8 Augt 1778
          
          Yesterday Afternoon I recd your favr of the 4th inst. You have my warmest thanks for
            your indefatigable exertions to promote the intended enterprise agt the Enemy, and my
            sincerest wishes that you may see them crowned with the fullest success. I shall be
            happy if things are in a proper train at the time you mention to begin our
            operation.
          About an hour ago I recd a letter from General Maxwell, dated at Elizabeth Town the 7th
            at 9 oClock A.M. which contains the following paragraphs “I have to inform your
            Excellency that early yesterday Morning Lord Howe sailed out of the Hook, with his whole
            Fleet of armed Vessels. They were out of sight in the Afternoon and supposed to be going
            to Rhode Island. No troops nor transports were thought to be with them.”
          “some transports are drawn up between Governors Island and Yellow Hook, supplied with
            wood, water and provisions. their Number sufficient  to carry three
            Regiments to the West Indies. The Regiments supposed to be going are the 7th 29th and
            71st but they were not embarking.” He adds a Nota bene “No British Fleet is arrived yet,
            that we can hear of.”
          I have written to Count D’Estaing by this Conveyance and⟩ communicated the above
            advices. I have also transmitted him a York paper of the 5th Instant containing British
            intelligence to the 4th of June, from which it would appear that Adml Keppel was then
            watching the Brest fleet.
          Your Journal & Map were very satisfactory and as I am deeply interested in the
            success of our Operations, I need not urge to you my wishes for constant information
            respecting them. What is & what is not are both very material.
          I shall not write to Genl Sullivan by this opportunity. You will be pleased to remember
            me to him. I am Dr Sir with great regard & esteem Yr Most Obt servant
          
            Go: Washington
          
          
            P.S. In a Letter from Genl Greene which came when yours did, he mentions one from Genl Sullivan. If he wrote his Letter
              miscarried.
            I dare say the Count DEstaing has taken the wisest precautions in his power to obtain
              information of any Sea-movements of the Enemy on our Coast—& particularly of
              the approach of any fleet towards him. I hint however to you—that if he has not already done it, I think he might employ light Cruizers
              off Rhode Island & the South side of Long Island to answer important
              purposes.
          
        